Title: From John Adams to Cotton Tufts, 15 March 1803
From: Adams, John
To: Tufts, Cotton

15 March 1803
KNOW ALL MEN by these Presents, That I John Adams of Quincy in the County of Norfolk and Commonwealth of Massachusetts Esquire do make, constitute and appoint Cotton Tufts of Weymouth in the County aforesaid Esquire my true and lawful Attorney, for me and in my Name to sell, assign and transfer the whole or any Part of the Six Pr. Cent Stock of T whatever Description standing in my Name in the books of the Loan Officer of the United States for the State of Massachusetts with Power also an Attorney or Attornies under him for that Purpose to make and substitute; and to do all lawful Acts requisite for effecting the Premises; hereby ratifying and confirming all that my said Attorney or his Substitute or Substitutes shall do therein by Virtue hereof.In Witness Whereof, I have hereunto set my Hand and Seal, the Fifteenth Day of March in the Year of our Lord One thousand seven Eight hundred and ninety Three
John Adams
 
Sealed and delivered in the Presence of
Susan AdamsLouisa Catherine SmithCOMMONWEALTH OF MASSACHUSETTS.Norfolk ss.Be it Known, That on the fifteenth Day of March, One thousand seven Eight hundred and ninety Three before me, John Adams above named, acknowledged the above Letter of attorney to be his Act and Deed Ebenr Miller Justice Peace came John Adams Esq and acknowledged the above Letter of Attorney to be his Act and Deed.IN Testimony whereof, I have hereunto set my Hand and affixed my Seal the Day and Year last mentioned.Ebenr MillerJustice Peace